Citation Nr: 1004125	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served in the United States Navy from October 
1970 to August 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in Los 
Angeles, California that denied entitlement to service 
connection for a mental condition.  Service connection was 
also denied for back injury and disability due to asbestos 
exposure.  The Veteran subsequently amended his claim to 
include entitlement to service connection for PTSD.  

The Board denied entitlement to service connection for a low 
back disorder and asbestos exposure by decision dated in 
December 2007.  These matters are no longer for appellate 
consideration.  The Board remanded the issue of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD in February and December 2007.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The Veteran does not have PTSD.

3.  Any other acquired psychiatric disorder was first 
manifest many years after discharge from active duty and is 
unrelated to service.  A psychosis was not manifest within 
one year of separation


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service and a psychosis may not 
be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 3.384, 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in August 2002 prior to 
the initial unfavorable decision on the claim.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were 
granted was sent to the appellant subsequent to the initial 
unfavorable decision on the claim.  In this case, however, 
service connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The case was remanded on two occasions to 
further develop the record.  Private clinical records the 
appellant has identified have been requested and secured, and 
extensive VA clinic notes have been associated with the 
claims folder.  The Veteran was scheduled for a personal 
hearing in January 2006 but cancelled his appearance.  Social 
Security records have been received.  The whole of the 
extensive clinical record has been carefully considered.

The Board notes that the Veteran has not been afforded a VA 
examination with regard to the claim for psychiatric 
disability.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that VA must provide a medical 
examination when there is: (1) competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, 
there is no current disability diagnosed as PTSD.  There is 
no reliable lay or medical foundation to support the claim of 
service connection for PTSD or any other acquired psychiatric 
disorder other than lay assertions which are not deemed to be 
credible for reasons elucidated in the legal analysis portion 
of this decision.  Additionally, there is no reliable 
evidence which satisfies the second or third criterion of the 
McLendon analysis to establish service connection for an 
acquired psychiatric disorder also due to lack of credibility 
on the Veteran's part.  The Board therefore finds that the 
evidence on file is adequate to render a decision on the 
claim, and that an examination is not necessary.

As well, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2098).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App 128 (1997) 

Factual Background

1.  Service connection for PTSD.  

The Veteran's service administrative records show that he 
served in the Navy and was stationed on the USS Constellation 
from August 1971 to August 1972.  There is no showing of 
combat service.  His DD-214 reflects a military occupational 
specialty of consistent with hoisting occupations.  He 
received citations that included the Vietnam Service and 
Vietnam Campaign medals.

Service treatment records reflect that the appellant's 
psychiatric status was evaluated as normal on induction or 
enlistment in June 1970.  No treatment for psychiatric 
symptoms or complaints is recorded during service.  On 
examination in July 1972 for release from active duty, no 
defects were recorded.  

The Veteran filed a claim in June 2002 for conditions that 
included a mental disorder.  He reported that hat he had been 
treated for a mental condition from 1971 to 1972.  
Subsequently received were private clinical records dated 
between 1994 and 1995 showing that he sustained a work-
related spine injury in May 1994 and required extensive 
rehabilitational intervention thereafter, including medical, 
occupational, physical, and psychological therapies.  Various 
psychiatric diagnoses were rendered during this time frame 
including adjustment disorder with mixed emotional 
features/somatization/depression, anxiety/tension/stress, and 
major depression, severe. 

VA outpatient clinical records dating from June 2002 note 
that the Veteran reported "possible PTSD" and wanted a 
referral for PTSD treatment.  He stated that he was 
depressed, thinking of war, and had insomnia.  It was noted 
that he was a Vietnam-era veteran who had been stationed 
overseas in the Demilitarized Zone.  He admitted to combat 
experiences.  Following evaluation, an assessment of alcohol 
and cannabis dependence was rendered.  He was advised to call 
the PTSD program after six months of sobriety. 

The appellant underwent VA biopsychosocial evaluation in 
August 2002 for treatment purposes whereupon he admitted to a 
32-year history of alcohol dependence and cannabis abuse, 
subsequent to which diagnoses were provided of polysubstance 
dependence, including marijuana, cocaine and alcohol, as well 
as major depression disorder, single episode, moderate, 
without psychotic features.

The Veteran was afforded a disability determination 
examination in March 2007 for Social Security disability 
purposes.  He stated that he had been depressed since age 19 
in the Navy when his father died, and that this became worse 
when he thought about his mother who currently had 
Alzheimer's disease.  Following evaluation, Axis I diagnoses 
were rendered of schizoaffective disorder, bipolar type, 
history of alcohol abuse, history of cannabis abuse, and 
cocaine abuse, currently in remission.  

VA outpatient clinic notes dating through June 2008 show that 
the Veteran received ongoing treatment for multiple physical 
problems as well as psychiatric symptomatology variously 
diagnosed as depression, substance abuse, bipolar disorder or 
psychotic spectrum disorder and anxiety, etc.  He reiterated 
in September 2007 that he experienced symptoms of depression 
and anxiety when his father died in 1971.  He said that he 
started seeing a psychiatrist in 1971 but stopped immediately 
after getting out of service. 

Legal Analysis

The Board has carefully reviewed the extensive clinical 
evidence but finds that service connection for PTSD is not 
warranted.  In this regard, the Board points out that a key 
element in establishing service connection for such is to 
show that the Veteran currently has a diagnosis of the 
disability for which service connection is being sought. See 
38 C.F.R. § 3.304.  Although the evidence indicates that the 
Veteran sought treatment for what he reported as possible 
PTSD, there has been no diagnosis of PTSD in the clinical 
record following extensive psychological evaluations over the 
years.  Consequently, there is no medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125.  Since regulations 
require medical evidence diagnosing the claimed condition, 
the Veteran's self assessment is not competent. 38 C.F.R. 
§ 3.304.  Therefore, in the absence of a diagnosis of a 
current disability, there can be no valid claim in this 
regard. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under these circumstances, the Veteran has not met 
the regulatory requirements to establish service connection 
for PTSD.

As to other claimed acquired psychiatric disorders, the Board 
observes that the Veteran noted on his application for 
service connection that he was treated for psychiatric 
disability in service between 1971 and 1972.  In statements 
in the record, the Veteran claims that he began experiencing 
depression in service following the death of his father and 
that he received treatment at that time.  However, there is 
nothing in the service treatment records that support this 
assertion.  The service treatment records do not refer to any 
psychiatric complaints or symptoms.  Moreover, the Board 
notes that although the Veteran's application implies 
inservice visits for treatment over more than a year and 
half, in a VA outpatient clinical entry dated in August 2002, 
he reported a single occasion in the past of unspecified date 
as having been treated for psychological or emotional 
problems.  Clearly, he is an inconsistent historian.

The Board observes that the available evidence reflects 
diagnoses of an acquired psychiatric disorder on multiple 
occasions between 1994-1995 during a long course of treatment 
and rehabilitation following an industrial accident.  
Extensive psychological assessment was performed during that 
time which did not relate any of his psychiatric symptoms or 
disorders to service.  Nothing in those records hint at a 
psychiatric history prior to the industrial incident.  A 
psychiatric diagnosis is not clinically demonstrated until 
1994, more than 20 years after discharge from active duty.  
There is no reliable post service showing of any continuity 
of reported in-service symptomatology, or evidence of a 
chronic psychiatric disorder deriving from service.  In view 
of the inconsistent reporting of history, the silent 
treatment records, the absence of a reporting of an in-
service history when initially seeking treatment and the gap 
between service and objective evidence of disability, we 
conclude that the assertions of continuity are not credible.  

The Board is fully aware that the regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board, as fact finder, 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Similarly, the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Based upon the lay and 
medical evidence, the Board finds that the Veteran's 
assertions of in-service onset and continuity of psychiatric 
symptoms are not credible and do not provide a basis to 
establish service connection.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
acquired psychiatric disorders, variously characterized as 
depression, major depression, schizoaffective disorder and/or 
bipolar disorder, are related to his service or to any 
incidents therein.  Furthermore, there is no proof of a 
psychosis within one year of separation.  The Board thus 
finds that the preponderance of the evidence is against the 
claim and service connection must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


